Douglas, J.,
concurring. I concur in the well-reasoned opinion of the majority. In addition, I think it important to make the following points.
It is uncontested that there was a collective bargaining agreement between the American Federation of State, County and Municipal Employees and the Ohio Valley Hospital Association (“OVH”) and also an agreement between the Licensed Practical Nurses and Skilled Hospital Employees Professional and Economic Security Program, Inc. and the OVH. Both agreements were in effect during the periods in question in this case and all of the appellees were covered under one or the other of the agreements. Both agreements contained “no strike clauses.” Such clauses prohibit strikes or other types of work stoppages during the pendency of the agreement. The obvious quid pro quo for such an agreement by the employees is an agreement by the employer not to engage in a lockout. In the case before us before any strike occurred, if in fact a strike did occur, all of the appellees were laid off by OVH. They were told not to come to work and the cards for admission to OVH’s parking lot were changed so the employees could not gain access to the work premises. No employee was admitted by the security force unless authorized by the management of OVH. Under these circumstances, to deny appéllees’ claims for unemployment benefits would render validly negotiated and bargained for no strike clauses meaningless. To be effective, collective bargaining agreements must be enforced as to employers, as well as employees.
Finally, it should be noted that at the time of the lockout of these employees, there was no strike. A strike is a concerted effort by employees to obtain higher wages or other concessions from their employer by withholding the services of the employees at a specific time. An “intent to *16strike” notice is not a strike. In this case OVH completely shut down the hospital after receiving the notice from the Ohio Nurses Association of the intent to strike. While this may have been prudent management and even, in OVH’s view, a necessity, nevertheless the fact remains that the layoff of appellees was not caused by a strike. Whether the action of OVH is termed as a “lockup,” as OVH contends, or a lockout, as appellees contend — the result is the same.
Without a strike or a picket line appearing, OVH caused appellees to be without work and pay, all without fault of appellees. Accordingly, appellees are entitled to unemployment benefits.
Sweeney, J., concurs in the foregoing concurring opinion.